DETAILED ACTION
This Office action is in response to the application filed on 04 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/885,781, filed on 28 May 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,251,696. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims presented in the instant application are drawn to a method for operating the apparatus as previously claimed and patented. The limitations in the method claims require substantially all of the same structure as the apparatus, while the process steps match the functional aspects previously patented. See comparison of instant claim 1 to the claim 1 of the patent below.

Instant claim 1
Claim 1 of US Patent 11,251,696
A method for controlling operation of a circuit including
A circuit, comprising:
[…]
a control circuit […]
(lines 1 and 10)
a rectification circuit for rectifying an AC voltage
a rectification circuit for rectifying an AC voltage
(line 2)
two thyristors coupled to the rectification circuit in anti-series
two thyristors coupled to the rectification circuit in anti-series
(lines 3-4)
and an AC capacitor having first and second electrodes respectively coupled to two different electrodes of said two thyristors and respectively coupled to two different electrodes of the rectification circuit,
an AC capacitor having first and second electrodes respectively coupled to two different electrodes of said two thyristors and respectively coupled to two different electrodes of the rectification circuit
(lines 5-9)
the method comprising: in response to receipt of the AC voltage at the first and second electrodes of the AC capacitor*, controlling the two thyristors with pulses to rectify the AC voltage; 

(*See note below)

wherein said two thyristors are further controlled, in the presence of the AC voltage, with pulses to rectify the AC voltage (lines 15-17)
and in response to detection of a discontinuance of receipt of the AC voltage at the first and second electrodes of the AC capacitor, simultaneously applying gate currents to the two thyristors to provide a circuit path that discharges a voltage on the AC capacitor.
a control circuit configured to detect discontinuance of receipt of the AC voltage at the first and second electrodes of the AC capacitor and in response thereto simultaneously apply gate currents to the two thyristors which provide a circuit path for discharge of a voltage on the AC capacitor
(lines 10-15)

Note: the instant claim recites here that the AC voltage is received at the first and second AC terminals, which is not found verbatim in the patented claim. However, this is the implicit meaning of the phrasing, “in the presence of the AC voltage”, since the patented claim elsewhere clarifies that the AC voltage is received at said first and second AC terminals, as shown above.


Therefore, the method as presented in claim 1 of this application is not patentably distinguishable from at least claim 1 of the cited U.S. Patent.
Likewise, dependent claims 2-15 of the instant application recite various features as part of the claimed method, which may be found recited in one or more dependent claims of the cited patent in the form of an apparatus performing essentially the same functions. As such, claims 2-15 also are not patentably distinct from the claimed inventions of the patent.

Allowable Subject Matter
Claims 1-15 would be allowable if a terminal disclaimer is filed to overcome the above rejection for non-statutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-15, the prior art made of record fails to disclose or suggest the method for controlling operation of the recited circuit, in particular including, “in response to receipt of the AC voltage at the first and second electrodes of the AC capacitor, controlling the two thyristors with pulses to rectify the AC voltage; and in response to detection of a discontinuance of receipt of the AC voltage at the first and second electrodes of the AC capacitor, simultaneously applying gate currents to the two thyristors to provide a circuit path that discharges a voltage on the AC capacitor” as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838